Citation Nr: 0945050	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1966 to March 1968.  

In August 1983, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

This matter initially came before the Board on appeal from a 
July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2005, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of that hearing is of 
record.

In an October 2006 decision, the Board determined that new 
and material evidence was received to reopen the Veteran's 
claim for entitlement to service connection for PTSD, and 
remanded the reopened claim to the RO for additional 
development.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterizied the Veteran's claim as a claim for 
service connection for an acquired psychiatric, to include 
PTSD, as set forth on the title page, and will consider the 
matter on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The medical evidence of record reflects varying diagnoses of 
the Veteran's psychiatric disorder, including an anxiety 
disorder (in September 1981); dysthymia (on a June 1990 VA 
examination); an adjustment disorder (when hospitalized by VA 
in October 1990); an adjustment disorder with a depressive 
mood (in February and March 2003); and a depressive disorder, 
not otherwise specified (NOS) (in May 2005).  PTSD was noted 
in several VA outpatient records dated in 1998 and 1999, by a 
VA examiner in October 2003, and by a VA physician in 
September 2007.

The Board finds that, while the Veteran initially 
characterized his claim as one for service connection for 
PTSD, his oral and written statements with respect to the 
claim, and the medical evidence of record, reasonably 
encompasses a claim for any acquired psychiatric disorder, 
not solely PTSD.  See Clemons, 23 Vet. App. 1.  

The Board notes that the Veteran was scheduled for VA 
examination in August 2009 in conjunction with his claim for 
service connection for PTSD, but did not appear for 
examination.  He has provided no rationale as to why he 
failed to report for the examination and has not indicated 
that he is interested in appearing for an examination.  In 
the interest of due process, however, the Board is of the 
opinion that he should be afforded one more opportunity to 
undergo VA examination to clarify his diagnosis as well as to 
determine the etiology of any diagnosed acquired mental 
disorder, to include PTSD.

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claimed PTSD or any other acquired psychiatric disorder, not 
already of record.

The Board also notes that the Veteran should be provided 
notice pursuant to the requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2009) with respect to his 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD.

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, other than 
PTSD.  The letter should also specifically 
inform the Veteran which portion of the 
evidence is to be provided by the claimant 
and which part, if any, the RO/AMC will 
attempt to obtain on his behalf; and 
request that the appellant provide any 
pertinent evidence in his possession that 
has not previously been submitted.

2.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from September 
2007 to the present, and any additional 
private or VA medical records regarding 
treatment for an acquired psychiatric 
disorder identified by him.

3. Then, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine the etiology of any acquired 
psychiatric disorder, including PTSD, 
found to be present.  The claims folders 
must be made available to the examiner at 
the time of the examination.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific service or non-service-related 
stressor(s) supporting the diagnosis.

If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that any such diagnosed psychiatric 
disorder was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The examiner is 
particularly requested to reconcile the 
Veteran's other psychiatric diagnoses and 
to address the opinion rendered by the VA 
examiner in October 2003 (when PTSD was 
diagnosed).

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims files must be made available to 
the examiner for review in conjunction 
with the examination, for a proper 
understanding of the Veteran's medical 
history.  The examination report is to 
reflect if the examiner reviewed the 
Veteran's medical records.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Then. the RO/AMC should undertake any 
additional development so indicated by the 
record.

6.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, including 
PTSD.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.

The purpose of this remand is afford the Veteran due process 
of law.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

 

_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



